As filed with the Securities and Exchange Commission on September 7, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 701 Westchester Avenue, White Plains, NY 10604 (Address of principal executive offices) (Zip code) Mr. Lee Schultheis, 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Name and address of agent for service) 1-877-LOW-BETA (569-2382) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. Underlying Funds Trust SEMI-ANNUAL REPORT June 30, 2007 Underlying Funds Trust Shareholder Letter August 29, 2007 Dear Shareholders: The various portfolios of Underlying Funds Trust (UFT) are available only to the multi-strategy portfolios of AIP Alternative Strategies Funds (AIP Funds).Currently AIP Funds offers two series, the Alpha Hedged Strategies Fund and the Beta Hedged Strategies Fund. Since its inception on April 28, 2006 the UFT has grown to 15 series, with 22 total sub-advisors. In the future, we will strive to provide rewarding risk adjusted long-term investment returns. Very truly yours, Lee W. Schultheis President & Chief Investment Strategist Underlying Funds Trust Must be preceded or accompanied by a prospectus.Read it carefully before investing. Fund Disclosure Certain hedging techniques and leverage employed in the management of the Funds may accelerate the velocity of possible losses.Short selling involves the risk of potentially unlimited increase in the market value of the security sold short, which could result in potentially unlimited loss for the Funds.Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Funds.Options held in the Funds may be illiquid and the fund manager may have difficulty closing out a position. The Funds may also invest in: · smaller capitalized companies- subject to more abrupt or erratic market movements than larger, more established companies; · of reign securities, which involve currency risk, different accounting standards and are subject to political instability; · securities limitedto resale to qualified institutional investors, which can affect their degree of liquidity; · shares of other investment companies that invest in securities and styles similar to the Funds, resulting in a generally higher investment cost than from investingdirectly in the underlying shares of these funds. 1 Underlying Funds Trust Shareholder Letter The Funds intend to utilize these individual securities and hedging techniques in matched combinations that are designed to neutralize or offset the individual risks of employing these techniques separately. Some of these matched strategies include: merger arbitrage, long/short equity, convertible bond arbitrage and fixed-income arbitrage. There is no assurance that these strategies will protect against losses.The Funds are non-diversified and therefore may invest in the securities of fewer issuers than diversified funds at any one time; as a result, the gains or losses of a single security may have a greater impact onthe Funds’ share price. Because the Alternative Strategies Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including, but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, high yield bonds, fixed income investments and short sales. Mutual fund investing involves risk; loss of principal is possible.Please consult an investment professional for advice regarding your particular circumstances.An investment in the Funds may not be suitable for all investors. Quasar Distributors, LLC, Distributor - 8/07 2 Underlying Funds Trust Allocation of Portfolio Assets - June 30, 2007 (Unaudited) Convertible Bond Arbitrage-1 Portfolio Deep Value Hedged Income-1 Portfolio * Investments are a percentage of Total Net Assets. 3 Underlying Funds Trust Allocation of Portfolio Assets - June 30, 2007 (Unaudited) Distressed Securities & Special Situations-1 Portfolio Equity Options Overlay-1 Portfolio * Investments are a percentage of Total Net Assets. 4 Underlying Funds Trust Allocation of Portfolio Assets - June 30, 2007 (Unaudited) Fixed Income Arbitrage-1 Portfolio Global Hedged Income-1 Portfolio 1 Percentage is less than 0.1%. * Investments are a percentage of Total Net Assets. 5 Underlying Funds Trust Allocation of Portfolio Assets - June 30, 2007 (Unaudited) Long/Short Equity Deep Discount Value-1 Portfolio Long/Short Equity Earnings Revision-1 Portfolio * Investments are a percentage of Total Net Assets. 6 Underlying Funds Trust Allocation of Portfolio Assets - June 30, 2007 (Unaudited) Long/Short Equity Global-1 Portfolio Long/Short Equity Healthcare/Biotech-1 Portfolio1 1During the six months ended June 30, 2007, there was a violation of a Non-Fundamental Investment Restriction in the Long/Short Equity- Heathcare/Biotech-1 Portfolio (the “Portfolio”). The Portfolio sold securities short in excess of 100% of Net Asset Value and initially fell out of compliance on June 28, 2007 with the market value of short securities exceeding Net Asset Value by 4.42%. The violation was discovered and communicated to the Advisor on July 3, 2007. The Advisor immediately took action on July 3, 2007 to bring the market value of short securities below Net Asset Value of the Portfolio by directing Alpha Hedged Strategies Fund to purchase shares of the Long/Short Equity- Heathcare/Biotech-1 Portfolio and increasing Net Asset Value in the Portfolio. * Investments are a percentage of Total Net Assets. 7 Underlying Funds Trust Allocation of Portfolio Assets - June 30, 2007 (Unaudited) Long/Short Equity International-1 Portfolio Long/Short Equity Momentum-1 Portfolio * Investments are a percentage of Total Net Assets. 8 Underlying Funds Trust Allocation of Portfolio Assets - June 30, 2007 (Unaudited) Long/Short Equity REIT-1 Portfolio Merger Arbitrage-1 Portfolio * Investments are a percentage of Total Net Assets. 9 Underlying Funds Trust Expense Example – June 30, 2007 (Unaudited) The following expense example is presented for the Convertible Bond Arbitrage-1 Portfolio, Deep Value Hedged Income-1 Portfolio, Distressed Securities &
